Citation Nr: 1414513	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  10-49 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 percent for mild hydrocephalus with headaches.  

2.  Entitlement to a compensable evaluation for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and S. M. 




ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel 


INTRODUCTION

The Veteran had active service from September 1976 to November 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.  

The Veteran testified at a video conference hearing before the undersigned in January 2012.  A written transcript of this hearing has been prepared and associated with the Veteran's claims file.  

In addition to the physical claims file, electronic paperless files (Virtual VA and the Veterans Benefits Management System (VBMS)) are associated with this claim.  A review of these systems reveals documents that are merely duplicative of those already associated with the physical claims file.  

The issue of entitlement to an evaluation in excess of 10 percent for hydrocephalus with headaches is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran informed VA in January 2012 of his intent to withdraw a claim of entitlement to a compensable evaluation for bilateral hearing loss.  


CONCLUSION OF LAW

The criteria for withdrawal by the Veteran of an appeal concerning the issue of entitlement to a compensable disability evaluation for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

By a rating decision dated May 2010, the RO, in relevant part, granted service connection for bilateral hearing loss and assigned a noncompensable (0 percent) disability evaluation.  The Veteran filed a Notice of Disagreement (NOD) in August 2010, which contested the assigned rating.  In November 2010, the RO promulgated a Statement of Case (SOC) that continued the holdings of the May 2010 rating decision.  The Veteran filed a substantive appeal (VA Form 9) in December 2010, but specifically indicated that he was only appealing the issue of entitlement to an increased evaluation for hydrocephalus with headaches.  Nonetheless, the RO accepted this as a formal appeal of the issue of entitlement to a compensable evaluation for bilateral hearing loss, issuing a Supplemental Statement of the Case on this issue in August 2011.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(a) (2013).  Withdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c) (2013).

During his January 2012 hearing, the Veteran and his representative confirmed that they wished to withdraw the claim of entitlement to a compensable disability evaluation for bilateral hearing loss.  Hence, there remain no allegations of error of fact or law for appellate consideration as to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue, and the appeal is dismissed.
ORDER

The issue of entitlement to a compensable disability evaluation for bilateral hearing loss is dismissed.  


REMAND

Regarding the issue of entitlement to an evaluation in excess of 10 percent for hydrocephalus with headaches, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The record reflects that the Veteran was last afforded a VA examination for his hydrocephalus with headaches in March 2010.  However, during the January 2012 hearing, the Veteran's representative asserted that the Veteran's headaches had become more severe.  The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the currently assigned disability rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran is entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  In the present case, it has been more than 4 years since the Veteran's last examination.  In light of the passage of time, and the assertion of a change in the level of disability, the Veteran should be afforded the opportunity to appear for a more recent examination.  

In addition, the most recent record of VA medical treatment associated with the claims file is dated September 2010.  Records prepared since this time should be obtained and associated with the claims file.  



Accordingly, the case is REMANDED for the following action:

1.  Records of VA medical treatment prepared since September 2010 should be obtained and associated with the claims file, either physically or electronically.  

2.  Thereafter, schedule the Veteran for a VA TBI examination by an examiner(s) with appropriate expertise to determine the nature and extent of all impairment due to the Veteran's service-connected hydrocephalus with headaches.  The claims folder must be made available to and reviewed by the examiner, and the examination report must note that such review was conducted.  All indicated studies should be performed.

The examination must be conducted following the protocol in VA's Disability Examination Worksheet for Traumatic Brain Injury, which may require scheduling of multiple special examinations by appropriate examiners to examine each area of dysfunction (cognitive, emotional/behavioral, and physical conditions (including neurological dysfunction)) that have resulted from the hydrocephalus with headaches.

The examiner should specifically address whether the Veteran suffers from prostrating attacks, and if so, (i) how frequently do they occur, (ii) how long do they occur, and (iii) do they result in severe economic inadaptability.  

3.  The RO/AMC shall then ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND so as to help avoid future remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action must be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative must be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


